Mb. Chief Justice Hollerich delivered the opinion of the court: Prior to and on December 29th, 1933 claimant was employed by respondent as an attendant at the Chicago State Hospital. On the last mentioned date, while attempting to assist a patient, he fell and sustained injuries to his right hand and arm. Upon consideration of the record the court finds: 1. That claimant and respondent were, on the 29th day of December, A. D. 1933, operating under the provisions of the Workmen’s Compensation Act. 2. That on said day the claimant sustained accidental injuries which arose out of and in the course of his employment. 3. That notice of the accident was given to said respondent, and claim for compensation made within the time required by the provisions of said Act. 4. That claimant was in the employ of respondent for less than one year; that the annual earnings of persons of the same class in the same employment and same location, during the year preceding the accident, were $734.40; — and the average weekly wage was $14.85. 5. That claimant at the time of the injury was 49 years of age, and had three children under the age of sixteen years. ” 6. That necessary first aid, medical, surgical and hospital services have been provided by respondent. 7. That claimant was temporarily totally disabled from the date of his injury as aforesaid, to February 8th, 1934, and has been paid in full for such temporary total disability. 8. That claimant sustained the loss of 25% of the use of his right arm. 9. That claimant is therefore entitled to have and receive from the respondent the sum of $13.00 per week for 56% weeks, as provided by Section 8-e of the Workmen’s Compensation Act, as amended. 10. That all of such compensation has accrued prior to this date. Award is therefore entered in favor of the claimant for the sum of $731.25. This award being subject to the provisions of an Act entitled “An Act Making an Appropriation to Pag Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved July 2d, 1935 (Session Laws of 1935, p. 40), is, by the terms of such Act, subject to the approval of the Governor, and upon such approval is payable from the General Revenue Fund in the manner provided by such Act.